
	

114 HRES 575 IH: Expressing disapproval of the occupation of Malheur National Wildlife Refuge by a group of armed individuals.
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 575
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2016
			Mr. Grijalva submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing disapproval of the occupation of Malheur National Wildlife Refuge by a group of armed
			 individuals.
	
	
 Whereas, on Saturday January 2, 2016, a number of armed individuals broke into and occupied the headquarters building at the Malheur National Wildlife Refuge in Harney County, Oregon;
 Whereas these individuals have continued to unlawfully occupy and block access to the refuge headquarters in violation of Federal law, disrupting operations of the refuge;
 Whereas these individuals have prevented 20 refuge employees from reporting to work and prevented refuge employees living on the refuge from accessing their homes;
 Whereas the unlawful actions of these individuals are harming the local community, including forcing local officials to close public schools in the area for security reasons;
 Whereas these actions have forced closure of at least one other Federal facility in the area; Whereas the Harney County Sheriff and local residents, including Dwight and Steven Hammond, have condemned these unlawful actions;
 Whereas recent incidents involving these individuals and similar armed groups have resulted in violence, or threats of violence, toward Federal land managers and local and Federal law enforcement officers;
 Whereas those engaged in these unlawful activities have publicly called for more armed individuals to come to the refuge;
 Whereas at least one elected official has already offered inflammatory statements supporting these unlawful actions; and
 Whereas it is imperative that this unlawful occupation does not escalate into violence: Now, therefore, be it
	
 That the House of Representatives condemns the unlawful, armed occupation of the Malheur National Wildlife Refuge and calls on those involved to end their occupation and surrender to law enforcement authorities immediately.
		
